      Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 1 of 22




               IN THE UNITtrD STATES DISTRICT COURT
                FOR THtr SOUTHtrRN DISTRICT OF IOWA

UNITED STATES OF AMERICA,            )
                                          Civil No.   3:   19-cv-00045
            Plaintiff,

               V.                         VERIFIED COMPLAINT FOR
                                          F'ORFEITURE II{ REM
$1,500.00 IN   u.s. CURRENCY,
$1,500.00 IN   u.s. CURRENCY,

            Defendants.


      Plaintiff, United States of America hereby files and serves this

Vpnm'tpo Cotupr.a.INT IN RBttrt and alleges as follows:

                    I.    NATURE OF THE ACTION

      1.    This is an action to forfeit and condemn specific property

("Defendant property") to the use and benefit of the United States of

America ("P1aintiff') for involvement, as set forth below, in violations of

21 U.S.C. $ 846 (attempt and conspiracy), $ 8a1(a)(1) (Prohibited acts A),

and $ 843C @rohibited acts C), and for violations of 18 U.S.C.           S 1960

(Prohibition of unlicensed money transmitting business).

      2.   The United States believes the Defendant property is subject

to forfeiture pursuant to   2l U.S.C. S 881(a)(6), as money or a thing of
value furnished or intended to be furnished by a person in exchange for
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 2 of 22




a controlled      substance,   in violation of subchapter I -    Control and

Enforcement,      of Chapter 13 - Drug Abuse Prevention and Control,     and

Title 2l   -   Food and Drugs, of the United States Code, and proceeds

traceable to such an exchange, and money used or intended to be used to

facilitate any violation of said subchapter.

     3.        The Defendant property is also believed to be subject to

forfeiture pursuant to 18 U.S.C.       S   981(a)(1)(A), as personal property

involved in a transaction or attempted transaction in violation of section

1960 of Title 18, or as property traceable to such property.

                           III.   DEFENDANT IN REM

     4.        The Defendant property is generally described as $1,500.00 in

U.S. currency and $1,500.00 in U.S. currency seized in the Southern

District of Iowa in January 2019 from two packages/parcels addressed to

"M. Putman" in California with a return address of "A. Paulsen" in

Clinton, Iowa. The Defendant property is in the custody of the U.S. Postal

Inspection Service.

                        III. JURISDICTION AND VENUE
     5.        This Court has jurisdiction over this case, pursuant to    28

U.S.C. Section 1345 (United States as plaintiff), as an action commenced


                                       2
       Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 3 of 22




by the United States of America, and pursuant to 28 U.S.C. Section

1355(a) (Fine, penalty, or forfeiture), as an action for forfeiture.

       6. This Court has in rem jurisdiction and venue over the
Defendant property, pursuant          to 28 U.S.C. Sections   1355(b) (Fine,

penalty, or forfeiture) and 1395(b) (Fine, penalty, or forfeiture), because

acts or omissions giving rise to the forfeiture occurred in this district and

because the Defendant property was seized from and is located          in this

district.

                                      IV. FACTS

       7.    The "Controlled Substances Act" was enacted by Congress as

Title II of the "Comprehensive Drug Abuse Prevention and Control Act of

1970," Pub.L. No. 91-513, 84 Stat. 7236 (1970) (codified at 27 U.S.C.      SS


801-e04).

       8.    The term "controlled substance" is defined        in 2t   U.S.C.

S   802(6) to mean a drug or other substance, or immediate precursor,

included    in any of the five schedules of such substances set forth in
subchapter I of Title 21.

       g.    Schedule   I   substances have a high potential for abuse, have

no currently accepted medical use in treatment in the United States, and


                                        o
                                        D
       Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 4 of 22




there is a lack of accepted safety for use of these controlled substances

under medical supervision. 21 U.S.C.             S   812(b)(1)(A) - (C).

       10.   Schedule   II   substances have a high potential for abuse, the

controlled" substances have a currently accepted med.ical use in treatment

in the United States or a currently accepted medical use with                         severe

restrictions, but use of     a Schedule II controlled substance may lead to
severe psychological or physical dependence 21 U.S.C.                      S   812(b)(2)(A)   -
(c).

       11. Schedule III substances have a potential for abuse less than
the substances in Schedules          I and II,   have a currently accepted medical

use for treatment     in the United States, but abuse of the controlled
substances may lead to a moderate or low physical dependence or high

psychological dependence.2l U.S.C. $ 812(b)(3)(A) - (C).

       72.   Schedule   IV controlled       substances have a low potential for

abuse relative to the controlled substances              in Scheduled I         - III, have a
currently accepted medical use in treatment in the United States, but

abuse   of the controlled substances may lead to limited                            physical

dependence     or   psychological dependence relative                 to the controlled
substances in Schedule       III.   21 U.S.C. S S12(b)(4XA)       -   (C).


                                            4
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 5 of 22




      13.   Schedule   V controlled       substances have a low potential for

abuse relative   to the substances in the preceding schedules, have                   a

currently accepted medical use for treatment in the United States, but

abuse    of the controlled substances may lead to limited                     physical

dependence    or   psychological dependence relative          to the controlled
substances in Schedule IV. 21 U.S.C. $ 812&)(5)(.{)      -    (C).

      74.   Only persons registered by the Attorney General of the United

States   in accordance with rules and regulations promulgated by the
Attorney General may legally manufacture or distribute controlled

substances. 21 U.S.C.   S   822(a), @).

     15. Under the Controlled             Substances   Act,   it is unlawful         to

distribute, dispense, or possess with intent to distribute a controlled

substance, unless authorized by law to do so. 21 U.S.C. $ 8a1(a)(1).

     16. Under the Controlled             Substances   Act,   it is unlawful         to

conspire with others to violate its prohibitions. 21 U.S.C.          S 846.

      17.   Under the Controlled Substances Act,          it is unlawful for a
person to knowingly or intentionally use           a communication            facility,

including the U.S. Mail, to facilitate the commission of an act or acts

constituting a felony under subchapters I or II. 21 U.S.C.           S   843C(b).


                                          5
      Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 6 of 22




      18. It is     believed that evidence    will show, or will after     a

reasonable opportunity for further investigation and discovery, that the

Defendant property constituted the proceeds of a prohibited controlled

substance offense, or was used or intended to be used to facilitate a

prohibited controlled substance offense, or was involved in a violation of

18 U.S.C. S 1e60.

     19. In late 2078 and early 2079, one or more employees of the
Clinton, Iowa U.S. Post Office noticed a Caucasian male engaged in

suspicious activity (the "suspicious customer").

     20. The suspicious customer had been coming into the U.S. Post
Office weekly since December 2018, mailing one to two packages/parcels

per week to the same address in California.

     2L.   The packages/parcels being mailed typically emitted a strong

or pungent odor.

      22. The suspicious customer was usually nervous                when

conducting   the transactions at the U.S. Post Office with               the

packages/parcels he mailed.




                                     6
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 7 of 22




      23.   On January 9, 2019, the suspicious customer mailed two

packages/parcels    to "M. Putman" in Arcata, California, with a return
address of "A. Paulsen" in Clinton, Iowa.

      24.   The two packages/parcels weighed approximately one          (1)

pound each, were addressed     in the   same handwriting, and similarly

packaged.

      25.   The suspicious packages/parcels were investigated by a U.S.

Postal Inspector.

      26. Using a database at his disposal, the U.S. Postal Inspector
determined the return address      in Clinton, Iowa on the suspicious
packages/parcels was legitimate, but no one with the name "A. Paulsen"

was on record as residing there.

     27.    On January 11, 20L9, the U.S. Postal Inspector called "J.F."

one of the reported residents of the Clinton, Iowa address.

      28. "J.F."    confirmed he lived      at the return address under
investigation, and said he had lived there with "P.S." for approximately

2 years.

      29.   "J.F." denied knowing anyone named "A. Paulsen."




                                    7
      Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 8 of 22




      30. "J.F'." denied knowing "M. Putman" ot              anyone from

California.

      31.     'J.F." denied having mailed any packages/parcels recently

from the Clinton, Iowa U.S. Post Office.

      32. "J.F." said he knew nothing about the packages/parcels, and
gave no one permission to use his address for mailing them.

     33. The U.S. Postal Inspector         also investigated the delivery

address, and the name "M. Putman."

      34. Using databases at his disposal, the U.S. Postal Inspector
determined the delivery address was legitimate, and indicated "M.

Putman' was previously associated with the delivery address in

California from November 2016 through M.y 2017, but not thereafter.

     35.      Thus, the packages/parcels were being mailed with a return

address in Clinton, Iowa, where the residents denied any knowledge of,

or association with, the packages/parcels or with "A. Paulsen," to an
address   in Arcata, California, where the addressee had not lived in
approximately 20 months.

     36. Additional investigation        discovered   that an "M. Putman"
actually lived in Clinton, Iowa, not Arcata, California.


                                     8
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 9 of 22




      37.   The U.S. Postal Inspector attempted to call "M. Putman" on

the phone on January 11, 2019, and was unable to reach him, but left a

voice mail, which was never returned.

      38.   On January 14, 2019, both suspicious packages/parcels were

inspected by an experienced, properly-trained, certified drug-detection

canine.

      39. The packages/parcels were hidden by the U.S. Postal
Inspector in his offices in Des Moines, in an area known not to contain

narcotic s alH a controlled substances.

      40.   The experienced, properly-trained, drug-detection dog was

allowed to examine the area, and alerted to the locations where both

packages/parcels were hidden.

      41. The     experienced, properly-trained, drug-detection dog,

therefore, detected the presence of the odor of illegal narcotics or

controlled substances associated with the packagesiparcels.

     42.    The experienced, properly-trained, drug-detection dog was

trained to alert to the presence of the odors of numerous illegal controlled

substances, specifically marijuana, methamphetamine, cocaine, heroin,

and ecstasy.


                                     9
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 10 of 22




      43.   On January 14, 2019, the U.S. Postal Inspector obtained a

federal search warrant for the packages/parcels.

      44. In each package/parcel    was $1,500 in U.S. Currency, for a

total of $3,000.

      45.   The U.S. Currency was in multiple layers of wrapping and

was vacuum-sealed.

      46.   Vacuum-sealing is a common practice used by drug-dealers to

try and prevent law enforcement and other people from detecting the odor

of illegal narcotics, either emanating from the illegal narcotics or from

money or other items associated with illegal narcotics.

      47.   On January 16, 2019, a person who self-identified as "Adam

Paulsen" called the Clinton, Iowa U.S. Post Office and inquired about two

packages he mailed on January 9,2079.

      48.   The U.S. Postal Inspector used the call back number provided,

and reached a female, who identified herself as "Adam Paulsen's" mother.

      49.   The female advised the U.S. Postal lnspector "Adam Paulsen"

did not have a phone, but advised she would contact him via Facebook

and have him call back the U.S. Postal Inspector.




                                    10
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 11 of 22




      50. Later on January 16, 20L9, the U.S. Postal Inspector received
a telephone call from a blocked number, from a person who identified

himself as "Adam Paulsen."

      51.   "Adam Paulsen" said he had mailed the packages using the

address of a friend, "J.tr'.," but was told that "J.F'." had denied knowing

anyone named "A. Paulsen."

      52.   "Adam Paulsen" did not explain why he did not use his own

mailing address.

      53.   "Adam Paulsen" told the U.S. Postal Inspector the packages

contained some late Christmas presents for relatives, whose names he

could not recall.

      54. It is highly suspicious for a person to be unable to recall the
names of relatives to whom he or she is sending a Christmas present,

particularly ones as valuable as $1,500 in U.S. Currency.

      55. "Adam Paulsen" falsely said the packages/parcels contained
T-shirts and Christmas cards.

      56. The packages/parcels     did not contain any T-shirts nor any

Christmas cards.




                                    11
       Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 12 of 22




       57. "Adam Paulsen" then changed his story, and said he had been
asked to mail the packages for a "buddy," whose name he refused to

provide.

       58. It is highly suspicious for a customer of the U.S. Postal Office
to decline to provide the name of a person for whom he or she is mailing

a package/package/parcel with allegedly legal contents.

       59. "Adam Paulsen" was then told that the U.S. Postal Inspector
had opened the packages/parcels pursuant to a search warrant, and that

$1,500 in U.S. Currency was found inside each package.

       60.   After being advised of this information, Paulsen changed his

story for a third time, claiming the money came from odd jobs and his

relative, "M. Putman" had asked him to mail the packages/parcels for

him.

       61.   The packages/parcels were not addressed from "M. Paulsen,"

but were addressed. to "M. Paulsen," in California, at an address where

he did not live.

       62.   The packages/parcels were addressed from "A. Paulsen" at an

address where he did not live, and where the residents chose not to return




                                      l2
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 13 of 22




the phone call from the U.S. Postal Inspector investigating the suspicious

packages.

     63.    "Adam Paulsen" said he had previously mailed four            (4)

"Christmas" packages/parcels to California.

     64. "Adam Paulsen" claimed "M. Putman" was his uncle, but
would not provide any contact information for him.

     65.    "Adam Paulsen" then changed his story, again, and said he

did not know what was in any of the packages/parcels, as he did not

package any of them and he sent them at the request of someone else.

     66. At no time did "Adam Paulsen" claim the $3,000 in the
packages/parcels belonged to him or that he was its owner.

     67. "Adam Paulsen" had no legitimate         reason to provide false

information and changing stories to the U.S. Postal Inspector about the

contents of, and the circumstances surrounding, the suspicious packages.

     68.    After disclaiming aII knowledge concerning the contents of the

packages/parcels, "Adam Paulsen" declined      to speak further with the

U.S. Posta1 Inspector, and ended the conversation.

     69. It is common for people caught being involved in illegal drug
dealing, or acting as transmitter of the proceeds of illegal drug dealing,


                                    13
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 14 of 22




to tell false and inconsistent stories about suspicious activities in which

they are caught engaging.

      70.   Dealers of illegal controlled substances typically transport

cash used in their business using means and methods designed to    try and

conceal the cash from detection, and to try and conceal their involvement

with iIIegaI activity.

      71. "M. Putman" did not live at, or have any known current
connection to, the address to which the suspicious packages were mailed

by "A. Paulsen."

      72. "M. Putman," who "Adam Paulsen" claimed at one time was
the person for whom he mailed the packages/parcels, has never contacted

the U.S. Postal Service or a U.S. Post Office to inquire about the
packages/parcels or to claim the Defendant property.

      73. The use of sham addressees is a practice of the drug dealing
trade, which affords the person or persons from whom, or to whom, illegal

controlled substances, or the proceeds of illegal controlled substances

sales, are mailed    to disclaim   knowledge of,   or involvement in, the
criminal activity.




                                     74
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 15 of 22




      74. "Adam Paulsen" repeatedly provided false information       to the

U.S. Postal Inspector, which is an indicia of a person involved in illegal

activity trying to talk himself out of trouble using changing stories or

version of events.

      75. After January 2019, the U.S. Postal Service initiated an
administrative forfeiture action against the $3,000, and provided notice

of the forfeiture to "Adam Paulsen."

      76.   On or about March 21 - March 31 ,2Ol9, "Adam Paulsen," who

had eventually claimed he did not know what was in                       the

packages/parcels,    filed documents contesting the         administrative

forfeiture of the contents of the packages/parcels, or the $3,000.

     77. Specifically, "Adam Paulsen" made a written statement to the
U.S. Postal Service, a federal agency, in which he claimed "This money

was earned doing petty work such as tree removal, yard waste, baby

sitting, mowing lawns ect. It's also not illegal to send money clothes and

holiday cards through the mail unless the money is over a certain amount

an in this case the money wasn't even close to that amount.   I did nothing

wrong i would like this moneY."




                                    15
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 16 of 22




      78.   "Adam Pau1sen" did not, in his claim, specifically assert the

$3,000 was his property.

      79.   In the space where "Adam Paulsen" was asked to provide any

documentation in support of his claim, he did not describe or provide any

documentation.

     80. It is illegal, under federal law, for a person to distribute a
controlled substance to others, unless registered to do so, for a legal

purpose.

     81. It is illegal, under federal law, to conspire with other people
to seII and/or distribute controlled substances to others in exchange for

money.

     82. It is illegal, under federal law, to knowingly and intentionally
use any communication facility, including the mail,     in facilitating the
commission of any act or acts constituting a felony under 21 U.S.C. S 841.

Each separate use of the mails is a separate offense.

     83. The profits from the illegal distribution of           controlled

substances are forfeitable under federal Iaw.

      84. It is illegal, under federal law, to use the U.S. Mail to engage
in an unlicensed money transmitting business.

                                    16
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 17 of 22




      85. It is illegal, under federal law, for a person to knowingly
conduct all or part of an unlicensed money transmitting business, which

affects interstate commerce, which involves the transportation of funds

that are known to the defendant to have been derived from a criminal

offense or are intended to be used to promote or support unlawful activity.

     86. Atty person involved in the transmission                of the Defendant

property as part of money transmitting business was required by law to

have been registered with the U.S. Department of the Treasury,

Financial Crimes Enforcement Network (FINCEI$, when doing                 so.

     87   . The property involved in an illegal, unlicensed money
transmitting business is forfeitable under federal law.

                                        V. Cour{r ONp
                         (Fonrprrunp UNonn       21 U.S.C. $ 881(a)(6))

     88.       Plaintiff repeats and realleges each and every allegation set

forth above.

     89.       The United States has reason to believe the Defendant

property constitutes moneys or other things of value furnished or

intended to be furnished in exchange for a controlled substance, and-/or

were used or intended to be used to facilitate one or more violations of 21

U.S.C.   S   841,   S   843, and $ 846 et seq.

                                            77
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 18 of 22




     90. As a result of the foregoing,   the Defendant property is liable

to condemnation and to forfeiture to the United States for its use, in

accordance with 21 U.S.C. $ 881(a)(6).

                               VI. CouNr Two
       (Fonpettunp Uxoen 18 U.S.C. $ 981(a)(.1XA) & 1960ft)(1XB)

     91.    Plaintiff repeats and realleges each and every allegation set

forth above.

     92.    The United States has reason to believe that on or about

January 2079, one or more persons knowingly transported the Defendant

property on behalf of a money transmitting business, as that term is

defined   in 31 U.S.C. S 5330(d)(1)   and the regulations promulgated

thereunder, including 31 C.F.R. $ 103.41 and   S 103.11(uu)(5).

     93.    Title 18 U.S.C. S 1960(b)(1)(B) defines an "unlicensed money

transmitting business" as any money transmitting business that           1)


affects interstate or foreign commerce in any manner or degree, and 2)

fails to comply with the money transmitting business registration
requirements under 31 U.S.C. S 5330, or the regulations prescribed

thereunder.

      94.   The money transmitting business referred to herein affected

interstate commerce and failed to comply with the money transmitting
                                    18
      Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 19 of 22




business registration requirements under 31 U.S.C. S 5330, and the

regulations prescribed under such section, as required by 18 U.S.C.

S   1960&)(1)(8). Accordingly, the money transmitting business on whose

behalf the Defendant property was being transported was an unlicensed

money transmitting business.

       95.     Operation of an unlicensed money transmitting business is a

violation of 18 U.S.C. $ 1960(a), and aII property involved          in   such

violation is subject to forfeiture to the United States pursuant to         18

u.S.C.   S   e81(a)(1)(A).

       96.     As a result of the foregoing, the Defendant property is liab1e

to condemnation and to forfeiture to the United States for its use, in

accordance     with   18 U.S.C. $ 981(a)(1)(A).

                                  VII.
                               CouNr Tunop
       (FonpprrunB UNonn 18 U.S.C. $ 981(aXlXA) & 1960ftX1XC)

       97.     Plaintiff repeats and realleges each and every allegation set

forth above.

       98.     The United States has reason to believe that on or about

January 2019, in the Southern District of Iowa, one or more persons

knowingly transported the Defendant property on behalf of an unlicensed

money transmitting business, as           that term is defined in 18 U.S-C.
                                         19
     Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 20 of 22




$ 1960(b)(1)(C), knowing         the Defendant property was derived from    a

criminal offense or was intended to be used to promote or support an

unlawful activity.

     99. Section             1960(b)(1)(C) defines   an unlicensed money
transmitting business as any money transmitting business which             1)

affects interstate or foreign commerce, and 2) involves the transportation

or transmission of funds that the person conducting, controlling,
managing, supervising, directing, or owning the business knows (A) to

have been derived from a criminal offense or (B) are intended to be used

to promote or support an unlawful activity.

     100. tr'or purposes of Section 1960(bX1XC), money transmitting is

defined to include the conduct described in Section 1960(b)(2).

     101. Operation of an unlicensed money transmitting business is a

violation of 18 U.S.C. $ 1960(a), and all property involved        in    such

violation is subject to forfeiture to the United States pursuant to        18

U.S.C.   S   e81(a)(t)(A).

     702. As a result of the foregoing, the Defendant property is liable

to condemnation and to forfeiture to the United States for its use, in

accordance     with   13 U.S.C. $ 981(a)(1)(A).


                                         20
    Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 21 of 22




                            VIII. CONCLUSION
     WHEREFORE, the plaintiff requests that the Court issue a

warrant and summons for the arrest and seizure of the Defendant

property; that notice of this action be given to all persons known or

thought to have an interest in or right against the property, that the

Defendant property be forfeited to the United States, and that          it   be

awarded its costs and disbursements in this action, and such other and

further relief as the Court deems proper and just under the facts and

applicable law.

                                 Respectfully submitted,

                                 Marc Krickbaum
                                 United States Attorney

                           By'
                                 Craig Peyton Gaumer
                                 Assistant United States Attorney
                                 U. S. Courthouse Annex, Suite 286
                                 110 trast Court Avenue
                                 Des Moines, Iowa 50309
                                 Tel: (515) 473-9300
                                 Fax: (515) 473-9292
                                 Email: craig. gaumer@usdoj.eov




                                   2t
    Case 3:19-cv-00045-RP-CFB Document 1 Filed 06/17/19 Page 22 of 22




                             VERIFICATION

     I, W. Kevin Marshall, hereby verify and declare under penalty of
perjury that I am a United States Postal Inspector with the U.S. Postal

Inspection Service, and that I have read the foregoing Verified Complaint

in Rem, United States u. $1,500 in U.S. Currenqt and        91,500   in   U.S.

Cutency and know the contents thereof and the matters contained in the

Verified Complaint are true to my own knowledge, except for those

matters not within my own personal knowledge and as to those matters,

I believe them to be true.

     The sources of my knowledge and information and the grounds for

my belief are the offrcial frles and records of the United States and

information provided to me by other law enforcement offrcers. as well as

my investigation of this case, together with others, as United States

Postal Inspector with the U.S. Postal Inspection Service.

     Dated: June
                    '7,2019.


                             W. Kevin Marshall, U.S. Postal Inspector
                             United States Postal Inspection Service




                                    22
